Granger J.
We are to inquire as to the effect on these parties of the final degree in the case of Sioux *245Co. v. Woodbury Co. The decree was entered after the assessment and levy of the taxes in question, and before their collection. The issue presented was as to the legal right of Sioux county to receive and collect such taxes, being taxes on the land then embraced within its boundaries. The issue was important to the citizens and taxpayers of the respective counties, — in fact, it may be assumed that every citizen and taxpayer had a direct interest in the result. The counties, because of their direct and also representative interest, were proper parties to the legal determination of such a question. The decree, final because not appealed from, gave to Sioux county the right to receive and collect the taxes, and enjoined Woodbury county from so doing, In pursuance of this decree, and to aid the collection of the taxes, the sale in question was made by the treasurer of Sioux county. With the correctness of that judgment, as an interpretation of the law, we having nothing to do. The court having jurisdiction of the subject-matter and the parties, its judgment is conclusive and binding on them and their privies, when properly invoked.
The query is submitted by the appellant in argument, “How could the authorities of Woodbury county pass to the treasurer of Sioux county the power and. jurisdiction to sell defendant’s land?” and the appellant says: “We deny that it could do it under any circumstances, even if the owner of the land had been a party to the suit, because the question involved is not one of property, but one of jurisdiction and power.” This query and statement quite fairly presents points for consideration. It is unquestioned that the law gave to either the treasurer of Woodbury or Sioux county the authority to sell this land for the taxes. The counties differed in their judgments as to which treasurer possessed the authority, and by an issue properly presented the court determined the question. To *246óur minds, such a judgment, when final, is as conclusive upon the parties as if the issue involved the ownership of property. Some questions in argument by appellant indicate a confusion or misconception as to the proper functions of the legislative and judicial departments, as co-ordinate branches of the state' government, and the effect of judicial determinations. The court by its decree did not attempt to “make law,” but to declare it, which act involves a liability to err; but the judgment, because of that, is no less conclusive when final. That the judgment in the case of Sioux Co. v. Woodbury Co. is conclusive upon the parties to this case, and their privies is settled by the holdings in Clark v. Wolf, 29 Iowa, 197, and Lyman v. Faris, 53 Iowa, 498. These cases sustain the rule that a judgment against a county or its legal representatives, in a matter of general interest to all the people thereof, — as one respecting the levy and collection of a tax, — is binding not only on the' official representatives of the county named in the proceeding as defendants, but upon all the citizens thereof, though not made parties defendant by name. It is claimed that the case is controlled by Hilliard v. Griffin, 72 Iowa, 331. We refer in this connection to Pitts v. Lewis, 81 Iowa, 51, and Ellsworth v. Nelson, 81 Iowa, 57, both of which are decided on the authority of Hilliard v. Griffin. It will be observed that this case is determined on altogether a different state of facts. It is not enough to say that the same facts could have been pleaded with like effect in all or any of these cases. The adjudication, upon which reliance is had in this case as an estoppel, was not pleaded in those cases, and they were decided without reference to that fact. Courts in one ease do not take judicial notice of the records of another case. Enix v. Miller, 54 Iowa, 551. This case is distinguishable from those because of the adjudication pleaded. It is insisted and argued by the appel*247lant, and muck importance is attacked to tke fact, tkat tke courts take judicial notice of tke date of tke organization of counties. Tkat courts do take suck notice is settled in Pitts v. Lewis and Ellsworth v. Nelson, supra, but tke fact is not of controlling importance in tkis case, because of tke effect of tke judicial determination between tke counties.
Tke judgment of tke district court is affirmed.